Opinion issued April 2, 2015




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                               NO. 01-14-01024-CV
                           ———————————
   OLLIE LEWIS, SAM L. LEWIS AND ALL OTHER OCCUPANTS OF
        10618 LEITRIM WAY HOUSTON, TX 77047, Appellants
                                       V.
      FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee



             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1055404


                         MEMORANDUM OPINION

      Appellants, Ollie Lewis, Sam L. Lewis, and all other occupants of 10618

Leitrim Way, Houston, TX 77047, proceeding pro se, have neither paid the

required filing fee nor established indigence for purposes of appellate costs. See
TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208,

51.941(a), 101.041 (West 2013), § 101.0411 (West Supp. 2014); Order Regarding

Fees Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and

Before the Judicial Panel on Multi-District Litigation, Misc. Docket No. 13-9127

(Tex. Aug. 16, 2013). After being notified by the Clerk of this Court on December

30, 2014, and again by this Court’s Order on February 12, 2015, that this appeal

was subject to dismissal for failure to pay the filing fee, appellants did not timely

respond. See TEX. R. APP. P. 5, 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees.

See TEX. R. APP. P. 5, 42.3(c). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Higley, and Huddle.




                                           2